


110 HR 3718 IH: Educational Advisor and Contractor

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3718
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2007
			Mr. Altmire (for
			 himself, Mr. George Miller of
			 California, Mr. Yarmuth,
			 Mr. Holt, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to require the Secretary of Education to address conflicts of interest
		  associated with use of advisory committees and technical assistance providers
		  in the administration of such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Educational Advisor and Contractor
			 Integrity Act.
		2.Preventing conflicts
			 of interestSubpart 2 of part
			 E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7901 et seq.) is amended by adding at the end the following:
			
				9537.Preventing
				conflicts of interest
					(a)Service on
				advisory committees
						(1)Screening process
				for advisory committee candidates
							(A)In
				generalThe Secretary shall establish a screening process to
				address conflicts of interest on the part of an individual who is being
				considered for service on an advisory committee established or used by the
				Secretary in the administration of this Act or any part of this Act.
							(B)FactorsIn addition to the disclosure requirements
				of the Ethics in Government Act of 1978 (5 U.S.C. App. 38), the screening
				process shall consider whether an individual has—
								(i)a past (withing the preceding 3 years) or
				present professional affiliation with an organization that promotes a
				pedagogical approach that is linked to specific products or services;
								(ii)a past (within the preceding 3 years) or
				present involvement with a State educational agency or a local educational
				agency that may receive funds under this Act; or
								(iii)a past (within the preceding 3 years) or
				present direct or an indirect financial interest in a product or service that
				may, in fact or appearance, compromise the integrity of the advice or
				recommendations of the individual.
								(C)Waivers
								(i)In
				generalWhere an individual being considered for service on an
				advisory committee described in paragraph (1) has a conflict of interest, the
				Secretary may, in consultation with the Office of General Counsel, grant an
				exemption pursuant to section 208(b)(3) of title 18, United States Code, if,
				considering the additional requirements of this subsection—
									(I)the Secretary can demonstrate that the
				conflict does not compromise the integrity, in fact or in appearance, of the
				efforts of the advisory committee;
									(II)the conflict can
				be sufficiently mitigated; and
									(III)the Secretary can
				demonstrate that reasonable efforts were made to identify alternate individuals
				not having a conflict.
									(ii)ReportingThe Secretary shall provide to the Congress
				an annual report containing information on any exemption granted under clause
				(i) to an advisory committee member, which shall include—
									(I)the identity of
				each exempted individual;
									(II)a detailed
				description of the conflict of interest;
									(III)a detailed
				description of the efforts made to identify alternate individuals; and
									(IV)a detailed
				description of the conflict mitigation efforts.
									(2)Advisory
				committee members
							(A)Policies and
				proceduresThe Secretary
				shall work with the Office of Government Ethics pursuant to the Ethics in
				Government Act of 1978 (5 U.S.C. App. 38) to develop policies and procedures to
				address conflicts of interest on the part of an individual who is serving on an
				advisory committee described in paragraph (1), including, at a minimum, the
				adoption of an alternative confidential financial disclosure form for such
				individual.
							(B)Special
				government employeesAn
				individual who is serving on an advisory committee described in paragraph (1)
				shall be considered a special Government employee, as defined in section 202(a)
				of title 18, United States Code, for purposes of chapter 11 of part I of such
				title.
							(3)SecretariatPrior to the convening of any group of
				individuals who will serve in a capacity to render advice or recommendations to
				the Secretary, the Secretary shall consult with the Committee Management
				Secretariat within the General Services Administration to obtain advice as to
				the applicability of Federal Advisory Committee Act (5 U.S.C. App. 1).
						(4)DefinitionFor
				purposes of this subsection, the term advisory committee has the
				meaning given such term in section 3(2) of the Federal Advisory Committee Act
				(5 U.S.C. App. 1).
						(b)Technical
				assistance
						(1)Screening
				process for technical assistance provider candidates
							(A)In
				generalThe Secretary shall
				establish a screening process to address conflicts of interest on the part of
				individuals who, and entities that, are being considered for service as a
				technical assistance provider in the administration of this Act or any part of
				this Act.
							(B)ElementsThe screening process shall consider, among
				other factors, whether an individual or entity has—
								(i)a past (withing the preceding 3 years) or
				present professional affiliation with an organization that promotes a
				pedagogical approach that is linked to specific products or services;
								(ii)a past (within the preceding 3 years) or
				present involvement with a State educational agency or a local educational
				agency that may receive funds under this Act; or
								(iii)a past (within the preceding 3 years) or
				present direct or an indirect financial interest in a product or service that
				may, in fact or in appearance, compromise the integrity of the technical
				assistance being provided.
								(2)Requirements for
				contracting
							(A)Prior to
				awardThe Secretary shall require that, prior to awarding a
				technical assistance contract, potential technical assistance providers—
								(i)provide
				documentary evidence that the technical assistance provider will adopt and
				effectively implement policies and procedures to address conflicts of interest;
				and
								(ii)disclose any
				conflicts of interest.
								(B)Contract
				termsAll technical
				assistance contracts shall require the technical assistance provider—
								(i)to implement fully the conflicts of
				interest policies and procedures provided to the Secretary prior to awarding of
				the contract;
								(ii)to ensure that any subcontracted
				individuals or entities, at any tier, adopt and implement the same policies and
				procedures as the primary technical assistance provider; and
								(iii)to report to the Secretary any previously
				unidentified conflicts and the measures taken to avoid or mitigate such
				conflicts not later than 10 days after becoming aware of such a
				conflict.
								(3)MonitoringThe Secretary shall develop and implement a
				process to continually monitor whether technical assistance providers are
				appropriately implementing their conflict of interest policies and
				procedures.
						(4)DefinitionFor the purposes of this subsection, the
				term technical assistance provider means any entity or individual
				providing technical assistance in the administration of this Act, or any part
				of this Act, directly or indirectly, to the Secretary, or on behalf of the
				Secretary, including—
							(A)a contractor;
				and
							(B)a contractor’s
				subsidiaries, subcontractors, employees, and other agents and
				affiliates.
							(c)DeadlineThe
				Secretary shall carry out the duties described in this section not later than
				180 days after the date of the enactment of this
				section.
					.
		
